NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



    United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted February 1, 2012
                                 Decided February 1, 2012

                                           Before

                            FRANK H. EASTERBROOK, Chief Judge

                            WILLIAM J. BAUER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

No. 11-2025

UNITED STATES OF AMERICA,                       Appeal from the United States District
    Plaintiff-Appellee,                         Court for the Central District of Illinois.

       v.                                       No. 10-10012-001

KOTRESH PARAMESHWARAPPA                         Joe Billy McDade,
SALVANKI,                                       Judge.
     Defendant-Appellant.

                                         ORDER

        Kotresh Salvanki arranged over the Internet to meet a 13-year-old girl for sex. The
“girl” actually was a police officer, and after driving for several hours to the agreed
location, Salvanki was arrested. He was convicted after a jury trial of violating 18 U.S.C.
§ 2422(b). The district court calculated a guidelines imprisonment range of 121 to 151
months and sentenced Salvanki to 151 months. Salvanki filed a notice of appeal, but his
appointed lawyer has moved to withdraw on the ground that the possible claims she has
identified are frivolous. See Anders v. California, 386 U.S. 738 (1967). Salvanki opposes
counsel’s motion. See CIR. R. 51(b). We confine our review to the potential issues discussed
No. 11-2025                                                                               Page 2

in counsel’s facially adequate brief and Salvanki’s response. See United States v. Schuh, 289
F.3d 968, 973–74 (7th Cir. 2002).

        Counsel first considers arguing that the district court erred in denying Salvanki’s
motion to suppress the videotaped confession he gave immediately after his arrest. During
that interview, which occurred before Salvanki learned about his correspondent’s true
identity, he admitted communicating over the Internet with a 13-year-old and driving
three hours to have sex with her. In his motion Salvanki argued that the confession should
be suppressed because one of the officers who conducted the interview allegedly had
represented that nothing Salvanki said would be used against him in court. In fact,
however, the videotape documents that an investigator read the warnings required by
Miranda v. Arizona, 384 U.S. 436 (1966), and obtained a waiver of Salvanki’s rights before the
interview commenced. We agree with counsel that an appellate claim challenging the
ruling on Salvanki’s motion would be frivolous because, after conducting an evidentiary
hearing and watching the video, the district court found that his version of events was
false. The investigator’s hurried recitation of the Miranda warnings was disappointing, the
court acknowledged, but Salvanki’s responses confirmed that he neither misunderstood the
warnings nor that he was waiving his rights to counsel and to remain silent.
Determinations of witness credibility almost never will be clearly erroneous, and we would
defer to the district court’s findings. See United States v. Stewart, 536 F.3d 714, 720 (7th Cir.
2008); United States v. Biggs, 491 F.3d 616, 621 (7th Cir. 2007).

        Counsel next considers whether Salvanki could argue that the trial evidence does
not support his conviction. When reviewing a challenge to the sufficiency of the evidence,
we view that evidence in the light most favorable to the government and will uphold the
jury’s verdict so long as a rational jury could have found the defendant guilty beyond a
reasonable doubt. United States v. Aldridge, 642 F.3d 537, 544 (7th Cir. 2011). Salvanki was
charged with using the Internet in attempting to entice someone under age 18 to engage in
“sexual activity for which any person can be charged with a criminal offense.” See 18 U.S.C.
§ 2422(b). The particular criminal offense, as alleged in the indictment, was the Illinois
crime of aggravated criminal sexual abuse, which the state has defined to include
committing an act of sexual penetration or sexual conduct against a child who is 13 to 16
years old and at least 5 years younger than the defendant. 720 ILCS 5/11-1.60(d) (formerly
codified at 720 ILCS 5/12-16(d)). In order to convict Salvanki, who was 29 at the time of the
offense, the government had to prove that he used the Internet in the course of taking a
substantial step toward enticing a minor to engage in sexual acts that, for Salvanki, would
constitute aggravated criminal sexual abuse. See United States v. Chambers, 642 F.3d 588, 592
(7th Cir. 2011); United States v. Berg, 640 F.3d 239, 246 (7th Cir. 2011).
No. 11-2025                                                                                Page 3

        We agree with appellate counsel that a sufficiency challenge would be frivolous
because the evidence of guilt presented to the jury was overwhelming. The government
introduced uncontradicted evidence that over the course of a month Salvanki had
communicated online with an undercover police officer posing as a 13-year-old girl named
Jessica. Transcripts of the communications show that Salvanki initiated contact with
“Jessica” in a Yahoo! chat room and 5 minutes later sent a picture of his penis after
“Jessica” had confirmed that she was 13 and shared a photo of a girl that age. In this and
later online conversations, Salvanki questioned “Jessica” about her sexual experience and
asked whether she would engage in intercourse and oral sex if he visited her. Ultimately,
the transcripts showed, Salvanki concocted a plan to drive three hours to meet “Jessica” at
a restaurant and take her to a hotel. Salvanki was arrested after he arrived at the restaurant,
and police officers testified that they found three condoms in his jacket and a stuffed teddy
bear in his car. An officer also related Salvanki’s confession to the jury. This evidence easily
proves a violation of § 2422(b). See United States v. Knope, 655 F.3d 647, 660–61 (7th Cir.
2011), cert. denied, No. 11-7569, 2012 WL 33658 (Jan. 9, 2012); United States v. Gladish, 536
F.3d 646, 648–49 (7th Cir. 2008).

        Finally, counsel has evaluated whether to challenge Salvanki’s prison sentence but
has concluded that the possible arguments would be frivolous. We agree with that
assessment. The district court increased Salvanki’s offense level by two for obstruction of
justice, see U.S.S.G. § 3C1.1, but we would not disturb this adjustment because the court
found that he willfully gave false testimony at the suppression hearing. See United States v.
Vallar, 635 F.3d 271, 288–89 (7th Cir. 2011); see also United States v. Davis, 442 F.3d 1003, 1009
(7th Cir. 2006) (explaining that § 3C1.1 may be applied even when attempt to obstruct
justice is unsuccessful). Although we question counsel’s conclusion that the sentencing
judge “adopted” the prosecutor’s arguments in aggravation when explaining Salvanki’s
prison sentence, we do agree with counsel that the judge said enough to satisfy us that the
court had considered the factors in 18 U.S.C. § 3553(a). “A rote statement that the judge
considered all relevant factors will not always suffice” to explain a sentence and avoid
procedural error, United States v. Cunningham, 429 F.3d 673, 679 (7th Cir. 2005), but here the
judge’s oral statements are augmented by the additional written explanation, albeit a brief
one, that the term imposed was necessary to provide just and adequate punishment.
See United States v. Pape, 601 F.3d 743, 747 (7th Cir. 2010). Additionally, cases in which we
have remanded because of insufficient explanation of a sentence have usually involved a
failure by the sentencing judge to respond to a principal, nonfrivolous argument in
mitigation, see, e.g., United States v. Johnson, 643 F.3d 545, 549–50 (7th Cir. 2011); United
States v. Villegas-Miranda, 579 F.3d 798, 801–04 (7th Cir. 2009); United States v. Harris, 567
F.3d 846, 854–55 (7th Cir. 2009); United States v. Schroeder, 536 F.3d 746, 755–56 (7th Cir.
2008), but here Salvanki simply raised a stock argument about his lack of criminal history
No. 11-2025                                                                              Page 4

and referred to other adjustments that already had been calculated into his guidelines
range. These arguments did not require a response from the judge. See United States v. Gary,
613 F.3d 706, 709 (7th Cir. 2010); United States v. Young, 590 F.3d 467, 474 (7th Cir. 2009).
Accordingly, we would not find that the sentencing judge committed procedural error, and
we agree with counsel that the record presents no basis to rebut the presumption of
reasonableness that applies to Salvanki’s within-range sentence of 151 months. See Rita v.
United States, 551 U.S. 338, 341 (2007); United States v. Aslan, 644 F.3d 526, 531–32 (7th Cir.
2011).

        In his response to counsel’s motion, Salvanki argues again that his recorded
confession should have been suppressed because of his purported misunderstanding of the
Miranda warnings. As we have discussed already, that claim would be frivolous.
See Stewart, 536 F.3d at 720; Biggs, 491 F.3d at 621. Salvanki also argues that a police officer
lied at trial about the contents of several online conversations which prosecutors admitted
had been lost because of a computer error. Those missing conversations, says Salvanki,
would have shown that on one occasion “Jessica” initiated communication and invited him
to visit her and have sex, which he could have used in an entrapment defense. But we
cannot reassess the credibility of witnesses when reviewing the sufficiency of the evidence,
see United States v. Kruse, 606 F.3d 404, 408 (7th Cir. 2010), and the court determined at a
pretrial hearing that the government had lost the conversations by mistake rather than
through bad faith, see United States v. Fletcher, 634 F.3d 395, 407–08 (7th Cir. 2011). Finally,
Salvanki contends that the government tampered with some of the transcripts of his online
conversations, but he admits that he has no evidence in support of this assertion.

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.